DETAILED ACTION
This action is responsive to the Amendments and Remarks received 04/28/2022 in which claims 1–24, 27, and 28 are cancelled, claims 25, 26, 32, 33, and 36 are amended, and claim 38 is added as new claims.
Response to Arguments
Examiner notes claim 37 is listed as new, but it was previously presented.
Examiner incorporates herein previous Responses to Arguments.
On page 6–7 of the Remarks, Applicant contends the Office cited Lyon as teaching…and then provided a quotation that Examiner was unable to find.  Examiner does not understand the argument.  The argument continues, arguing Lyon’s localization elements are analog to digital converters.  Such an argument is contradicted by the well-reasoned rejection, which explained that Lyon’s described the markers as optically passive markers like QR codes.  Applicant’s argument does not appear to directly address this finding, this teaching in the prior art, nor even that which is claimed.  This issue is emblematic of the overall arguments presented by Applicant.  For example, on page 7 of the Remarks, Applicant presents an argument drawn to paragraph [0043] of Lyon.  As best Examiner can tell, paragraph [0043] is not cited in the rejection and thus appears irrelevant.  Therefore, because Applicant’s arguments do not address the prior art, the rejection of record, or the claimed subject matter, they are unpersuasive of error.
On page 7 of the Remarks, Applicant appears to present an argument about a 2D monitor versus an AR headset.  Examiner is not clear what Applicant’s argument is, but emphasizes AR headsets are taught by at least Kopper and that the rejection relies on these teachings of Kopper such that an argument against Lyon’s 2D monitor does not address the rejection of record.  Therefore, Applicant’s argument is unpersuasive of error.
On pages 7–9, Applicant repeats the perceived deficiency that Lyon uses a 2D monitor instead of an AR headset and concludes no combinations with Lyon’s 2D monitor are permissible.  Examiner disagrees that the skilled artisan would not have been motivated to take images from a 2D monitor in the operating room and put those images in an AR headset for the medical provider.  This is evidenced, at least by Kopper and Peters (see infra).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, and 30–37 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2007/0060799 A1), Kopper (US 2020/0188030 A1), and Kim-Whitty (US 2018/0177403 A1).
Examiner provides the following synopsis of the claimed subject matter for the benefit of the record.  The technology implicated in the claimed subject matter includes an AR headset used during a surgical procedure that projects a hologram overlay on the patient’s body.  The projected hologram is a medical image that was taken prior to the surgical procedure and is helpful for indicating the position of non-visible (inner) body parts.  Both during the initial medical imaging, and later during the surgery, the patient is breathing and thus is a dynamic body.  Therefore, the dynamic body is advantageously tracked using markers both during the initial medical imaging (e.g. CT or MRI) and during surgery.  During surgery, tracking the movement of the patient’s body during respiration allows the AR headset to dynamically adjust the projected holographic overlay so that the image of the internal organs tracks along with the real-time movements of the patient.  (See e.g. Lyon, ¶¶ 0020, 0033, and 0046; Kim-Whitty, Abstract and ¶ 0019; Kopper, ¶ 0063).  Importantly, the markers must be visible to the AR headset during surgery and also visible to the medical imaging device (CT or MRI) so that the markers show up in the medical image.  Radio-opaque markers are widely known to achieve the latter.  Applicant uses QR codes as the visible markers for the former.  Notoriously, Microsoft’s Hololens is capable of tracking and reading QR codes and there are many videos antedating Applicant’s application accessible on YouTube describing this capability.  The claimed subject matter then uses this prior art concept for a specific intended purpose, namely measuring a person’s breathing, using the QR codes as markers.  The idea of measuring a person’s breathing using the tracking of markers was also well-documented prior to Applicant’s application.  Examiner finds Applicant likely chooses QR codes as markers because the identification and tracking of QR codes is off-the-shelf code already provided by Microsoft, thus greatly simplifying the image analysis required to locate and track the movement of the markers placed on the person.  For that matter, the AR headset is also off-the-shelf, i.e. Microsoft’s Hololens.  Thus, neither the hardware nor software is novel.  As for the intended use (application) of the technology, the prior art demonstrates that using AR to monitor a patient’s movements and project a medical image thereon, including compensation for a patient’s breathing, antedates Applicant’s filing.  Specific claim mapping to this effect is provided below. 
Regarding claim 25, the combination of Lyon, Kopper, and Kim-Whitty teaches or suggests a method for temporally aligning acquired image data sets with a body of a user during respiration, comprising:  receiving an acquired image data set from an imaging device to capture medical images (Kopper, ¶ 0063:  teaches the overlay of CT images onto the physical body part); registering a position or an orientation of one or more optical codes, through an AR headset (Examiner notes an optical code is equivalent to a QR code; Kopper, ¶ 0064:  teaches a marker can be a QR code; Kopper, ¶ 0062:  teaches a technique of positioning markers on the body of a surgical patient using adhesive and using those markers as registration points to align the virtual images of the AR headset with the physical body; Approaches other than adhesive are known in the same field of endeavor; Lyon, ¶¶ 0048–0049:  teach the markers can be on a stretchable garment; Lyon, ¶ 0050:  teaches the expansion and contraction of the elastic material during respiration; Examiner notes in one sense, it is unclear whether this registration is for the purpose of aligning the AR device with the physical body or aligning the medical images to the physical body to create an overlay; However, realize this is one in the same because the AR headset is generating the hologram image to superimpose over the physical body such that both the headset and its images are registered to the physical, breathing patient via marker registration; Kopper, ¶¶ 0039 and 0081:  teach that the alignment of the markers in the images with the physical markers on the body is “registration”; see also Kopper, ¶ 0063:  teaching the overlay of the CT images onto the physical body part; see also Kopper, ¶‌ 0079: explaining the alignment using distance between markers is for determining the position of the headset w.r.t the patient’s body and for aligning the hologram images to overlay onto the body); detecting distances of a first optical code from a second optical code to measure breathing of a patient over time (Lyon, ¶¶ 0031 and 0050:  teach the movements of the dynamic patient’s body due to respiration can be determined by measuring the distance between two markers; As explained above, Kopper teaches using QR codes as the markers); detecting a time period for a breathing cycle of the patient (Lyon, ¶¶ 0020 and 0021 and Fig. 4:  teach a “path of motion” of the body during respiration which is a way of describing the time period of the breathing cycle of the patient; Note the title of the graph of Fig. 4 is “Respiratory Cycle” which mimics the language of the claim); aligning an acquired image data set with the body of the person as viewed through the AR headset (Lyon, ¶ 0021:  teaches the alignment of the position of the physical body (abdominal position of the chest cavity during a breathing period) during the surgical procedure with the position of the body in the medical image taken prior to the surgical procedure so that the medical image’s position corresponds with the real-time position of the patient during the subsequent procedure; Kopper, ¶ 0063:  teaches the CT images are aligned with real-world body parts), using a third optical code on the body of the person and an image visible marker, and a fixed position of the image visible marker with respect to the third optical code as referenced to a representation of the image visible marker in the acquired image data set (Kopper, ¶ 0062:  teaches the markers used for alignment can be three markers and also teaches these markers are image-visible (visible in the CT scan); Lyon, ¶ 0026:  teaches the markers are visible in the medical images; Lyon, ¶ 0018:  teaches the use of markers, which are visible in the medical images and “localization elements” which are located at the same location as the markers that are visible during the real-time surgery; Lyon, ¶ 0032:  teaches the localization elements that are attached right to the markers during surgery can be optical passive markers (like Kopper’s QR codes); Examiner finds the skilled artisan understands from Lyons that Lyons is suggesting two different kinds of markers are needed, one kind that is e.g. radio-opaque such that the medical imaging device can “see” it and another kind that is used for the optical-visual imaging system used during surgery (which may not be the same as the medical imaging kind); see also Kim-Whitty under Conclusion Section of this Office Action); and displaying the acquired image data set through the AR headset in temporal alignment with the time period for a breathing cycle of the patient to provide an animated view of a person’s internal organs as the patient is breathing based in part on the detected distances between the first optical code and the second optical code over time (Lyon, ¶ 0021:  teaches the alignment of the position of the physical body (abdominal position of the chest cavity during a breathing period) during the surgical procedure with the position of the body in the medical image taken prior to the surgical procedure so that the medical image’s position corresponds with the real-time position of the patient during the subsequent procedure; Kopper, e.g. ¶ 0064: teaches overlaying virtual content on real-world content using tracking and calibration so that the virtual and real-world content align as intended; This combination of teachings from Lyons and Kopper teaches or suggests Applicant’s feature of temporal alignment between the respiratory movements embodied in the acquired image data set and the real-time respiratory movements of the patient on the operating table.  Examiner finds temporal alignment with a patient’s breathing pattern is obvious in view of the cited prior art since real-time patient respiratory information would obviously require temporal alignment with the breathing pattern observed during the pre-operation medical imaging phase; see also Lyon, ¶¶ 0019 and 0052:  teaching the temporal alignment between substantially the same position of the markers during pre-procedural imaging and later during the medical procedure; In view of Applicant’s Remarks, pages 6–7, dated 08/25/2021, Examiner finds that even though the combination of Lyon and Kopper would teach or suggest temporal alignment in an AR headset, Kim-Whitty, claim 1, Fig. 11, and ¶¶ 0155–0157:  teach alignment of medical images with images of the AR headset).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lyon, with those of Kopper, because both references are drawn to the same field of endeavor (aligning patient position between a pre-op medical imaging modality and a real-time position during a surgery using markers) and because combining Lyon’s teachings regarding the alignment between medical imaging and real-time surgery in consideration of the patient’s breathing profile and Kopper’s teachings regarding the alignment between medical imaging and real-time surgery using an AR headset represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lyon and Kopper used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lyon and Kopper, with those of Kim-Whitty, because Kim-Whitty is in the field of endeavor of AR surgery and markers (same as Applicant and Lyon) and because combining medical image alignment to AR headset image, with the combination of Lyon and Kopper, represents a mere combination of prior art elements, according to known methods, to yield the predictable arrangement where a healthcare provider can attain registered images for AR assisted surgeries (Kim-Whitty, ¶ 0156).  This rationale applies to all combinations of Lyon, Kopper, and Kim-Whitty used in this Office Action unless otherwise noted.
Regarding claim 26, the combination of Lyon, Kopper, and Kim-Whitty teaches or suggests the method of claim 25, wherein the one or more optical codes are attached to an elastic material configured to expand and contract as moved by a body of a person when breathing and the elastic material is attached to a belt around the body of the person (see treatment of claim 25; Lyon, ¶ 0048:  teaches any type of stretchable garment can be used). 
Regarding claim 30, the combination of Lyon, Kopper, and Kim-Whitty teaches or suggests the method of claim 25, wherein the image visible marker is visible in a non-optical imaging modality (Kopper, ¶ 0062:  teaches the markers used for alignment can be three markers and also teaches these markers are image-visible (visible in the CT scan); Lyon, ¶ 0026:  teaches the markers are visible in the medical images).
Regarding claim 31, the combination of Lyon, Kopper, and Kim-Whitty teaches or suggests the method of claim 25, wherein the image visible marker is visible in a CT or MRI imaging modality (Kopper, ¶ 0062:  teaches the markers used for alignment can be three markers and also teaches these markers are image-visible (visible in the CT scan); Lyon, ¶ 0026:  teaches the markers are visible in the medical images).
Claim 32 lists the same elements as claim 25, but is drawn to a system rather than a method.  Therefore, the rationale for the rejection of claim 25 applies to the instant claim.
Claim 33 lists the same elements as claim 26.  Therefore, the rationale for the rejection of claim 26 applies to the instant claim. 
Claim 34 lists the same elements as claim 30.  Therefore, the rationale for the rejection of claim 30 applies to the instant claim. 
Claim 35 lists the same elements as claim 31.  Therefore, the rationale for the rejection of claim 31 applies to the instant claim.
Claim 36 lists the same elements as claim 25, but with the additional element drawn to aligning the medical images with the surface contour of the body.  Kopper, ¶ 0063:  teaches the hologram of the medical image to be overlaid on the physical body (Applicant’s acquired image data set) can be aligned using facial features, such features being surface contour in nature.  Therefore, the rationale for the rejection of claim 25 combined with the above rationale applies to the instant claim.
Regarding clam 37, Kopper, ¶ 0063:  teaches the overlay of CT images onto the physical body part, which Examiner finds reads on the medical imaging modalities enumerated in the claim.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Kopper, Kim-Whitty, and Wang (US 2019/0236816 A1).
Regarding claim 29, the combination of Lyon, Kopper, Kim-Whitty, and Wang teaches or suggests the method of claim 25, wherein aligning an acquired image data set with the body of the person further comprises aligning the acquired image data set with the body of the person by performing manual alignment of the acquired image data set with the body of the person (the combination of Lyon and Kopper do not appear to teach what Wang teaches; Wang, ¶ 0110:  teaches image registration can be performed automatically or manually with user input).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lyon, Kopper, and Kim-Whitty, with those of Wang, because Wang is in the field of endeavor of measuring patient respiratory motion using AR and markers for measuring motion (same as Applicant and Lyon) and because combining manual image registration with the combination of Lyon, Kopper, and Kim-Whitty represents a mere combination of prior art elements, according to known methods, to yield the predictable arrangement where a healthcare provider can manually register images rather than relying on an automated algorithm (Wang, ¶ 0110).  This rationale applies to all combinations of Lyon, Kopper, Kim-Whitty, and Wang used in this Office Action unless otherwise noted.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Kopper, Kim-Whitty, and Peters, T.M.: Image-guidance for surgical procedures. Phys. Med. Biol. 51(14), R505–R540 (2006).
Regarding clam 38, the combination of Lyon, Kopper, Kim-Whitty, and Peters teaches or suggests the method as in claim 25, further comprising marking where to accurately insert a medical implement into the person’s body at any point during the breathing cycle of the patient (Peters, R510:  teaches that medical imaging systems can be used for planning proper insertion points for medical implements such as probes or electrodes; see also Peters, R514:  describing very accurate optical approaches for image-guided surgery procedures for catheter insertion; see also Peters, R516:  discussing heart wall insertions; see also Lyon, ¶ 0023:  teaching the real-time tracking of a medical implement for insertion).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lyon, Kopper, and Kim-Whitty, with those of Peters, because Peters is in the field of endeavor of measuring patient respiratory motion using AR and markers for measuring motion (same as Applicant and Lyon) and because combining accurate pre-operative planning of insertion locations with accurate optical registration of the patient’s body, as demonstrated by Peters’s teachings alone, represents a mere combination of prior art elements, according to known methods, to yield the predictable arrangement where a healthcare provider can pre-operatively plan an insertion point and add that data to the pre-operative plan that is displayed to the surgeon during the operation.  This rationale applies to all combinations of Lyon, Kopper, Kim-Whitty, and Peters used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“QR code tracking,” Microsoft Hololens Documentation, obtained at https://docs.microsoft.com/en-us/windows/mixed-reality/qr-code-tracking.
Microsoft Hololens for Developers, Full Document, Microsoft Hololens Documentation, obtained at https://docs.microsoft.com/en-us/windows/mixed-reality/qr-code-tracking.
Coffey (US 2020/0145495 A1) teaches a marker for AR can be a QR code (¶ 0079).
Heinrich (US 2017/0368369 A1) teaches AR and markers for measuring breathing motion (e.g. ¶¶ 0054 and 0105 respectively).
Edwards (US 2007/0066881 A1) teaches measuring a distance between two markers on a garment for detecting respiration movement (e.g. Abstract).
Kim-Whitty (US 2018/0177403 A1) teaches overlaying medical images onto real-world images during surgery using an AR headset wherein the markers are radio-opaque (see e.g. ¶¶‌ 0036–0037; see also Claim 1).
Peters, T.M.: Image-guidance for surgical procedures. Phys. Med. Biol. 51(14), R505–R540 (2006).  This is an excellent document that covers much of the claimed subject matter.  Particularly salient is the teaching of “Image-to-patient registration is key to performing any procedure that relies on pre-operative images for intra-procedural guidance.”  And, “Most existing work in this area reported to date has been in predicting the movement of abdominal organs due to breathing.” (R515–R516).
Fabrizio Cutolo, Augmented Reality in Image-Guided Surgery," November 2017.  
Lang (US 2020/0138518 A1) is also a good reference for optical guidance of surgery using markers and image registration.  Paragraph [0411] teaches the optical markers can be integrated with an insert into the body cavity.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481